Title: James Madison to G. C--k, 3 August 1830
From: Madison, James
To: C——k, G.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Aug. 3. 1830
                            
                        
                        I have recd. Sir your letter of the 10th. ult. The ardour it manifests for distinction in useful services to
                            your Country, is praiseworthy, and I wish you success in the attainments qualifying you for it. But were I ever so capable
                            of aiding you, the remnant of life at my very advanced age, could spare no portion of it, for the task you request of me.
                            In your native powers, in your industrious  cultivating of them, and in the inspiring object to which you are ambitious of
                            devoting yourself, will be found your main resources; and I hope that as far as a mentor may be needed in turning these to
                            the best account your pursuits will recomend you to one, less distant and more adapted, for the occasion, than I am.
                        I address this as you suggestd, tho I do not properly perceive the [ ] of substituting for your entire name
                            the initial & final letters only. 
                        
                            
                                J. M
                            
                        
                    